PER CURIAM.
Appellant challenges the trial court’s denial of his motion for speedy trial discharge. We affirm the denial because there was sufficient evidence from which the trial court could conclude that appellant was not “in custody” for purposes of the speedy trial rule until his arrest for the underlying charges on July 23, 1985. See Fla.R.Crim.P. 3.191(a)(4); State v. Christian, 442 So.2d 988 (Fla. 2d DCA 1983). Accordingly, appellant’s November 19, 1985, motion for discharge was premature.
Appellant, a juvenile at the time he committed the offenses, also contends the trial court erred in sentencing him as an adult without complying with section 39.-111(6), Florida Statutes (1985). That section requires a trial court to set forth written reasons for the imposition of adult sanctions. The state concedes this error and we agree. See State v. Rhoden, 448 So.2d 1013 (Fla.1984). We reverse appellant’s sentences, and remand to the trial court for resentencing in compliance with section 39.111(6).
Affirmed in part, reversed in part, and remanded for resentencing.
FRANK, A.C.J., and SANDERLIN, J., and BOARDMAN, EDWARD F., (Ret.) J., concur.